IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

ANNETTE WEST,                             :
                                          :
                   Plaintiff,             :     C.A. No. K19C-05-008 JJC
                                          :     In and for Kent County
      v.                                  :
                                          :
EAST COAST PROPERTY                       :
MANAGEMENT, INC., and THE                 :
MILFORD HOUSING                           :
DEVELOPMENT CORPORATION,                  :
                                          :
                   Defendants.            :


                                      ORDER

                           Submitted: December 2, 2020
                            Decided: December 9, 2020

             Upon Defendants’ Motion for Partial Summary Judgment
                      Granted in part, and Denied in part

      1. Plaintiff Annette West sues Defendants East Coast Property Management,

Inc., and Milford Housing Development Corporation (hereinafter referred to

collectively in the singular as “East Coast”) for premises liability. She alleges that

a tree branch fell from a tree on East Coast’s property, struck her, and injured her.

In this motion, she moves for partial summary judgment against East Coast

regarding three of its affirmative defenses. East Coast opposes Ms. West’s motion
and argues that inferences available from the summary judgment record create

genuine issues of material fact as to each.

       2. Summary judgment is appropriate when there are no genuine issues of

material fact and when the moving party is entitled to judgment as a matter of law. 1

Partial summary judgment is appropriate regarding an issue when there is no dispute

as to that issue.2 When a movant adequately supports a motion for summary

judgment, the burden shifts to the nonmoving party to demonstrate a genuine issue

of material fact.3 When examining the record, the Court must view the facts in the

light most favorable to the nonmoving party4.

       3. The facts recited herein are those of record, considered in the light most

favorable to East Coast. Namely, Ms. West rented her residence from East Coast.

On June 12, 2017, she exited the back door of her landlord’s property on her way to

discard trash in a dumpster. At that time, she had available an alternate route to the

dumpster (through the front door) that, if taken, would have avoided the site of the

alleged injury. Nevertheless, as she walked across the property’s back yard, a tree

limb allegedly fell, struck her, and injured her.              She alleges that East Coast



1
  Super. Ct. Civ. R. 56(c); Mott v. Bank of New York Mellon, 2019 WL 4879841, at *2 (Del. 2019)
(TABLE).
2
  Super. Ct. Civ. R. 56(a)-(b) (providing that either the claimant or defending party may move for
summary judgement as to all or part thereof the case’s claims).
3
  Moore v. Sizemore, 405 A.2d 679, 680-81 (Del. 1979).
4
  Id. at 680.

                                                2
negligently maintained its property and that this negligence proximately caused her

injury.

      4. Ms. West’s complaint includes claims of common law negligence and

negligence per se. She argues that the evidence of record does not generate a triable

issue of fact regarding the following three East Coast affirmative defenses: (1) that

Ms. West’s actions constituted comparative negligence or recklessness; (2) that a

superseding or intervening act caused her injuries; and (3) that a sudden emergency

caused her injuries. East Coast counters that Ms. West’s lack of recollection about

how the incident occurred, the absence of visible injury on her person, and

unanswered questions about why she used the building’s rear exit make partial

summary judgment inappropriate.

      5. With regard to her comparative fault, Ms. West identifies evidence of

record that meets her initial burden on summary judgment. Namely, she emphasizes

record evidence that she had no knowledge that the limb was either about to fall or

likely to fall. She also cites evidence demonstrating that she did nothing improper

when taking her chosen route at the time of the alleged incident. East Coast counters

with two points. First, East Coast emphasizes that there were no witnesses or

physical evidence supporting her claim of an alleged injury. Second, it contends that

she should not have used the exit or route that she did before the alleged incident.

As to the first point, the facts advanced by East Coast raise a factual issue regarding

                                          3
whether an incident occurred and whether Ms. West suffered injury. They do not

create a factual issue that support a claim that Ms. West was comparatively negligent

or reckless, however. As to the second point regarding her choice of exit and route,

East Coast identifies no evidence of record that supports an inference that using that

particular exit was somehow negligent or reckless. Namely, it identifies no evidence

that it had warned or even suggested to her that she should not have used that exit or

route on her way to the dumpster. For these reasons, partial summary judgment in

Ms. West’s favor regarding East Coast’s first affirmative defense is granted.

      6. Partial summary judgment in favor of Ms. West regarding East Coast’s

superseding or intervening cause affirmative defense must be denied, however. Ms.

West alleges, inter alia, that East Coast’s negligent failure to maintain its property

caused a tree limb to fall on her and that it injured her. Here, lay experience coupled

with what is primarily circumstantial evidence of record supporting Ms. West’s

claim, provide an alternative reasonable inference regarding what caused the tree

branch to fall – an act of nature or unrelated coincidence. If the jury finds the limb

fell naturally and independently of East Coast’s alleged improper maintenance, then

it could reasonably conclude that a natural occurrence was a superseding cause of

her injury.   For that reason, partial summary judgment on whether there was a

superseding cause of injury to Ms. West is denied. The Court, however, defers

decision regarding the proper way to instruct the jury on this issue. It will consider

                                          4
the evidence presented at trial and further argument before doing so.        If the Court

structures this issue as an affirmative defense, the burden at trial will be on the

defendant as to that issue. Alternatively, it may be appropriate to encapsulate the

concept in instructions addressing proximate, concurring, and superseding

causation. The Court will defer that decision until trial to provide further evidentiary

context and to consider further argument from the parties on that issue.

         7. Finally, partial summary judgment is appropriate regarding East Coast’s

sudden emergency affirmative defense. As the Delaware Supreme Court articulated

in Dadds v. Pennsylvania R. Co., this affirmative defense provides that “one placed

in a position of sudden emergency or peril, other than by his [or her] own negligence,

is not held to the same degree of care and prudence as one who has time for thought

and reflection.5” Here, Ms. West’s allegations focus on poor arbor management and

unreasonable property maintenance.            East Coast identifies no evidence of record

that supports an inference that the circumstances somehow placed it in a position of

sudden emergency or peril while it maintained its property. This affirmative defense

does not fit the facts of the case. Rather, much of what East Coast asserts may be

addressed through either a superseding cause affirmative defense or modified




5
    Dadds v. Pennsylvania R. Co., 251 A.2d 559, 560-61 (Del. 1969).

                                                5
proximate cause jury instruction. For these reasons, Ms. West’s motion for partial

summary judgment regarding the sudden emergency doctrine is granted.

      WHEREFORE, Plaintiff Annette West’s motion for partial summary

judgment is Granted, in part, and Denied, in part.

      IT IS SO ORDERED.


                                                /s/Jeffrey J Clark
                                                     Judge



JJC:jb
Via File & Serve Xpress




                                         6